Citation Nr: 0020240	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  96-13 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 until 
February 1981 and from April 1981 until April 1984.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in which the RO denied compensable evaluations for the 
veteran's service-connected right and left knee disabilities.

Subsequently, by rating action of March 1997, the RO granted 
a 10 percent evaluation for chondromalacia of the right knee 
status post patellar tendon repair and a 10 percent 
evaluation for chondromalacia of the left knee.  Thereafter, 
in a rating action of September 1998, the RO granted a 20 
percent evaluation for the right knee disability and denied 
an evaluation in excess of 10 percent for the left knee 
disability.  In AB v. Brown, 6 Vet. App. 35 (1993), the 
United States Court Appeals for Veterans Claims (Court) held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  Since evaluations in 
excess of 10 and 20 percent for the left and right knees, 
respectively, are potentially assignable for those 
disabilities, the claims remain in appellate status before 
the Board.

The Board notes that in his March 1996 substantive appeal, 
the veteran had requested a Board hearing.  In March 2000, 
the veteran withdrew that hearing request.



FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by no 
more than slight subluxation and instability, with X-ray 
evidence of degenerative joint disease without objective 
evidence accompanying pain on motion.

2.  The veteran's right knee disability is manifested by no 
more than moderate subluxation and instability, with X-ray 
evidence of degenerative joint disease with objective 
evidence of accompanying pain on motion, and a painful and 
tender scar.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5257 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for a right knee disability under Diagnostic Code 5257 have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

3.  The assignment of a separate 10 percent evaluation for 
degenerative joint disease of the right knee under Diagnostic 
Code 5003 is warranted.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

4.  The assignment of a separate 10 percent evaluation for a 
right knee scar under Diagnostic Code 7804 is warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected knee disabilities.  In the interest of 
clarity, the Board will review the law, VA regulations and 
other authority which may be relevant to the claims; describe 
the factual background of this case; and then proceed to 
analyze the veteran's claims and render a decision.

Relevant law and VA regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The Schedule is primarily a guide in the 
evaluation of disability resulting from diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent, as far as practicably can 
be determined, the average impairment in earning capacity 
resulting from such diseases and injuries and residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Governing regulations to include 38 C.F.R. §§ 4.1, 
4.2 (1999) require evaluation of the complete medical history 
of the veteran's condition.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, such as in the present 
case, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 5257, which pertains to impairment of 
the knee, a 10 percent disability rating is warranted for 
slight recurrent subluxation or lateral instability; a 20 
percent rating for moderate recurrent subluxation or lateral 
instability; and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The words "slight", "moderate" and "severe" are not defined 
in the VA Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (1999).  It should also be noted that use of terminology 
such as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97(July 1, 1997).  The General Counsel held in VAOPGCPREC 
23-97 that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any:

. . . separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
[Diagnostic Code] 5257, the veteran must also have limitation 
of motion under [Diagnostic Code] 5260 or [Code] 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero-
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (1999).  VAOGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Factual Background

By rating action of July 1984, the RO initially granted 
entitlement to service connection for chondromalacia of both 
knees, for which a noncompensable evaluation was assigned.  
The grant was based largely upon service medical records and 
the results of a June 1984 VA examination.  The service 
medical records documented bilateral knee problems from 1982 
forward.  The 1984 examination showed that a diagnosis of 
bilateral chondromalacia of the patella was made. 

The veteran appealed the July 1984 decision.  The claim came 
before the Board in December 1996 at which time the Board 
denied a compensable evaluation for the bilateral knee 
disabilities.

In February 1992, the veteran filed a claim for a compensable 
evaluation, indicating that his knee disabilities had 
worsened.  VA medical records dated in 1991 showed that the 
veteran was treated for knee problems and that he was 
undergoing physical therapy.  These records indicated that 
the veteran had been using braces or a cane due to knee 
problems.

A VA examination was conducted in April 1992.  The veteran 
complained of bilateral knee pain, increasing when climbing 
stairs, locking, clicking and a feeling of giving way.  
Physical examination revealed range of motion of 0 to 130 
degrees bilaterally, no effusion, no joint laxity, and 
negative McMurray's testing.  X-ray films showed bilateral 
patella alta.  

By rating action of August 1992, the RO assigned separate 
noncompensable evaluations for each of the veteran's knee 
disabilities.

In April 1993, the veteran filed a claim for compensable 
evaluations for his knee disabilities.  A private medical 
statement was submitted in which a doctor indicated that the 
veteran had been seen by an orthopedist which had stated that 
he had chondromalacia of both knees with patella alta, along 
with quadriceps insufficiency. 

A VA examination was conducted in May 1993.  The veteran 
reported that he experienced knee pain which started in 1982, 
and also complained of swelling and a feeling of giving way.  
There was no swelling upon examination.  The examination 
showed full range of motion bilaterally with crepitation.  
There was no patellar inhibition.  The veteran was able to 
heel and toe walk.  Strength of the lower extremities was 4/5 
bilaterally.  There were no sensory deficits including 
reflexes.  X-ray films were within normal limits.  It was 
noted that the veteran was overweight with clear atrophy of 
the lower extremity.  The impression was diffuse lower 
extremity motor weakness, with possible poor effort upon 
examination.  The doctor noted that he would compare the 
results with other records and private evaluations.

The veteran underwent a private medical evaluation in 
December 1994.  At that time, the veteran complained of 
bilateral knee pain.  Physical examination revealed that the 
knees were stable to varus and valgus testing.  Lachman's, 
McMurray's and Steinmann testing was negative.  There was a 
positive patellofemoral grind bilaterally, left greater than 
right with a click.  Palpation on the joint lines was non-
tender.  Effusion was absent.  X-ray films revealed no 
subluxation.  The films showed well preserved joint spaces 
without evidence of advanced arthritis.  An assessment of 
bilateral chondromalacia, left greater than right, was made.  
The records showed that the veteran was seen for follow-up 
visits in January and February 1995, which showed that he was 
being treated with quadriceps strengthening exercises, anti-
inflammatory medications, and cortisone injections.  

Private medical records showed that in June 1995 the veteran 
was seen in the emergency room following a right knee injury 
sustained during a softball game.  An assessment of a 
ruptured patella tendon was made.  The records show that the 
veteran underwent surgery to repair the ruptured tendon later 
in June.  Post-operatively, the veteran was checked in late 
June 1995.  It was noted that there were no signs of any 
complications.  A record dated in July 1995 showed that the 
veteran had no complaints except for some stiffness of the 
right knee.  Records dated in September and October 1995 
indicated that the veteran was experiencing some swelling, 
tenderness and weakness of the right knee for which the 
veteran was fitted with a knee brace and was performing 
exercises.  In December 1995, it was noted that he was on 
light work duty.  Physical examination revealed that his gait 
pattern was satisfactory with no limp.  Bilaterally there was 
no tenderness or patellar crepitation, but bilateral patella 
alta was shown.  An assessment of right and left 
chondromalacia and alta was made.

In February 1996, the veteran underwent a fitness for duty 
evaluation in conjunction with his employment with the U.S. 
Postal Service.  The veteran complained of daily pain, 
constant weakness and a feeling of giving way in the right 
knee.  He also complained of right knee swelling and 
tenderness.  The veteran also complained of left knee pain 
and soreness.  The report indicated that the veteran had been 
employed by the U.S. Postal Service since August 1986 and 
that he had been on permanent light duty since his right knee 
injury.  Physical examination revealed a 5 inch scar over the 
right knee, which showed no evidence of drainage.  Range of 
motion of the right knee was measured at 0 to 135 degrees on 
the right side, and 0 to 130 degrees on the left side.  There 
was slight crepitation on passive motion of the right knee, 
and none on the left side.  The right knee showed an obvious 
deformity characterized by a high patella.  There was slight 
tenderness on palpation of the right knee.  There was no 
laxity of the collateral ligaments on varus-valgus stress of 
either the right or left knee.  

The examiner's impressions were a long history of bilateral 
patella alta, chondromalacia, secondary to patella alta, and 
status post rupture of the right patellar tendon, post 
operative repair with radiographic evidence of even a greater 
patella alta than is present on the left side, early 
patellofemoral arthritis bilaterally and quadriceps wasting, 
more marked on the right side.  

A VA examination was conducted in July 1996.  Physical 
examination revealed full range of motion bilaterally.  
Posterior and anterior drawer signs were negative.  Varus and 
valgus testing of the knees was negative.  There was no 
evidence of pain at rest or on manipulation.  A diagnosis of 
bilateral knee pain secondary to extended walking was made.

The veteran presented testimony at a hearing held at the RO 
in September 1996.  Regarding the right knee he testified 
that when he participated in activities such as running, the 
knee would swell up and hurt.  He testified that knee braces 
had been prescribed.  The veteran indicated that he had 
retired from his job with the U.S. Postal Service in August 
1996, due to his knee disabilities.  

In October 1996, a RO hearing officer denied the claim of 
entitlement to service connection for a right knee injury 
(postoperative right patella tendon rupture), and denied a 
compensable evaluation for chondromalacia.

Private medical records showed that the veteran was seen in 
December 1996 due to complaints of right knee pain and 
reports of right knee collapse in November and June 1996.  
Physical examination of the right knee revealed an apparent 
high riding patella which was very lax.  There was a slight 
positive apprehension sign.  There was no evidence of 
swelling, effusion, or instability, but weakness was shown.  
The diagnostic impressions were status post repair of a 
ruptured patellar tendon of the right knee, and severe 
chondromalacia of the patella bilaterally.  

By rating action of March 1997, the RO granted a 10 percent 
evaluation for chondromalacia of the right knee status post 
patellar tendon repair, and a 10 percent evaluation for 
chondromalacia of the left knee.

A VA general medical examination was conducted in November 
1997.  The veteran complained of chronic bilateral knee pain, 
worse on the right side than the left.  Physical examination 
reflected that the veteran's gait was slightly antalgic and 
that he walked with a limp, favoring his right leg.  An 
examination of the right knee revealed a 7 cm well healed 
scar extending from the patella to the tibia.  There was mild 
effusion.  There was no joint laxity, negative anterior and 
posterior drawer signs, negative Lachman's and negative 
McMurray's.  It was noted that both patellas were high 
riding.  Range of motion testing of the right knee revealed 
crepitance, and showed extension of +10 degrees active and 0 
degrees passive, and flexion of 110 degrees active and 120 
degrees passive.  The veteran complained of slight pain upon 
motion testing.  Strength testing on the right side was 3-
4/5.  

Physical examination of the left knee revealed no crepitation 
on flexion or extension and no effusion.  McMurray's and 
Lachmann's testing, and anterior and posterior drawer signs 
were negative and there was no joint laxity noted.  Active 
and passive ranges of motion of the left knee revealed 0 
degrees extension (active and passive) and 115 and 120 
degrees flexion, without complaints of pain.  Strength 
testing on the left side was 5/5.  

X-ray films revealed minimal degenerative changes of both 
knees with no significant interval changes and left patella 
alta.  Mild thickening of the left and marked thickening of 
the right patellae tendons was also shown.  The diagnoses 
included bilateral osteoarthritis of the knees.  The examiner 
concluded that the right ruptured patella tendon, if not a 
direct result of the patellae alta and subsequent 
chondromalacia, was indirectly a result of those two 
conditions.  

By rating action of September 1998, the RO granted a 20 
percent evaluation for the veteran's right knee disability 
and denied an evaluation in excess of 10 percent for the 
veteran's left knee disability.  

Also submitted for the record is a decision of the Social 
Security Administration dated in June 1999 reflecting that 
the veteran was granted disability benefits effective from 
June 1996, due to conditions including: his bilateral knee 
disabilities, diabetes, hypertension and breathing problems.  

The veteran underwent a private medical evaluation in 
December 1999.  He complained of daily knee pain as well as 
stiffness and weakness at least two to three times a week.  
He also reported that his knees gave out at least twice a 
week particularly on the right side.  He also indicated that 
he had been using a cane for more than a year.  The veteran's 
gait was described as antalgic.  An examination of the knees 
revealed an old surgical scar measuring 12.5 cm. overlying 
the right knee, which was warm, tender and swollen.  Range of 
motion of the right knee was 0 to 125 degrees, limited due to 
pain from 115 to 140 degrees.  McMurray and Lachmann's 
testing was negative.  It was noted that there appeared to be 
mild weakness in the right knee.  The examiner indicated that 
range of motion was limited by pain and weakness, with pain 
having the major functional impact.  There was no fatigue or 
incoordination noted.  Strength testing on the right side was 
4/5.

An evaluation of the left knee revealed range of motion from 
0 to 140 degrees.  There was no pain, weakness, fatigue or 
incoordination noted.  McMurray and Lachmann's tests were 
negative.  Strength testing on the left side was 5/5.  

X-ray films revealed over growth of the bone at the right 
patella, raising the question of an old healed fracture.  No 
recurrent fracture was seen.  Degenerative hypertrophic 
spurring was present at the anterior and posterior tibia.  X-
ray films of the left knee showed degenerative hypertrophic 
spurring at the proximal posterior patella.  A loose osseous 
body distal to the patella was noted.  The knee joint and 
retropatellar spaces were normally maintained.  Diagnoses of 
degenerative joint disease of the left and right knees and 
status post right knee tendon repair surgery for tear, were 
made.  The examiner commented that the diagnosis of 
degenerative joint disease of the knees was a progression of 
the earlier diagnosis of bilateral chondromalacia patella.

In a February 2000, rating action/Supplemental Statement of 
the Case, the RO denied an evaluation in excess of 20 percent 
for the right knee disability and denied an evaluation in 
excess of 10 percent for the left knee disability.

Analysis

Initial matters - well groundedness of claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claims are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

Well-grounded claims having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claims.  38 U.S.C.A. § 5107(a).  In the instant case, the 
veteran was afforded several VA examinations, there is ample 
medical and other evidence of record, and there is no 
indication that there are additional records that have not 
been obtained and that would be pertinent to the veteran's 
claim.  Thus, the Board finds that no further development is 
necessary in order to comply with the VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

The veteran seeks increased ratings for service-connected 
bilateral knee disabilities.  The left knee disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Codes 5010-5257 and the right knee disability is currently 
evaluated as 20 percent disabling under those same codes.  

i.  Left Knee

In order for the veteran to be entitled to a higher 
evaluation for a left knee disability under the currently 
assigned Diagnostic Code, 5257, he must have an impairment 
which would warrant a 20 percent disability, specified as 
moderate recurrent subluxation or lateral instability.  Upon 
VA examination conducted in November 1997, anterior and 
posterior drawer signs were negative and no joint laxity was 
noted.  During a private examination conducted in December 
1999, there was no evidence of recurrent subluxation, 
instability, or incoordination found.  During both 
examinations McMurray's and Lachmann's tests were negative.  
The veteran has complained of instability of the left knee 
and the evidence revealed that he does use and knee brace 
and/or a cane, yet the evidence does not document any 
objective evidence of moderate instability or subluxation.  
Overall, the evidence most nearly comports with a finding 
that the veteran experiences slight recurrent subluxation and 
lateral instability of the left knee, warranting a 10 percent 
evaluation under Diagnostic Code 5257. 

The Board notes that since the veteran's disability is rated 
under Diagnostic Code 5257, a code which is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, 
pertaining to functional impairment and factors to be 
considered upon evaluation of the joints, respectively, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Moreover, the most recent evidence in this case indicated 
that the veteran's left knee disability was not productive of 
painful motion, weakness, fatigue or incoordination.

X-ray evidence from both November 1997 and December 1999 
indicated that the veteran has degenerative joint disease of 
the left knee.  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 23-97 (7/1/97), held that a claimant who 
has arthritis and instability of the knee may in certain 
circumstances be rated separately under Diagnostic Codes 5003 
and 5257.  However, it was stated that a separate rating must 
be based upon additional disability.  Thus, when a knee 
disorder is already rated under DC 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
DC 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a 
zero-percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  

Under 38 C.F.R. § 4.71a, DC 5010 (1999), arthritis due to 
trauma and substantiated by X-ray findings is rated as 
degenerative arthritis under DC 5003.  Under 38 C.F.R. § 
4.71(a) Diagnostic Code 5003, if degenerative arthritis is 
established by X-rays, a compensable rating may be awarded 
under three circumstances: (1) when limitation of motion 
meets the criteria in the diagnostic code(s) for the joint(s) 
affected and is objectively confirmed, such as by swelling, 
muscle spasm, or satisfactory evidence of painful motion; (2) 
when objectively confirmed limitation of motion is not 
sufficient to warrant a compensable evaluation under the 
applicable diagnostic code(s), 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  As to 
the third circumstance, Note 1 precludes a compensable rating 
if a compensable rating or ratings are assigned based on 
limited motion, and Note 2 precludes a compensable rating for 
disorders listed in Diagnostic Codes 5013 through 5024.

A noncompensable rating, a 10 percent rating, and a 20 
percent rating are warranted for limitation of flexion in the 
leg when flexion is limited to 60 degrees, 45 degrees, and 30 
degrees respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).  A noncompensable rating, a 10 percent rating, 
and a 20 percent rating are warranted for limitation of 
extension in the leg when extension is limited to 5 degrees, 
10 degrees, and 15 degrees respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  In this case, the range of 
motion shown upon most recent examination of the left knee 
conducted in December 1999 was from 0 to 140 degrees, and 
upon VA examination conducted in November 1997 it was 0 to 
115-120 degrees.  The normal range of motion is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II (1999).  The clinical findings made in 1997 
and 1999 show that neither the limitation of extension or 
flexion of the left knee meet the criteria for a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261.  

The Board has also considered whether additional disability 
as contemplated under VAOGCPREC 9-98 and 38 C.F.R. § 4.59 has 
been demonstrated.  See also 38 C.F.R. §§ 4.40, 4.45, and 
Deluca v. Brown, 8 Vet. App. 202 (1995).  Upon VA examination 
conducted in November 1997, range of motion of 0 to 115-120 
degrees without complaints of pain, was reported.  Clinical 
findings made in 1999 revealed that the veteran's left knee 
had full range of motion.  At that time there was no 
objective evidence of pain, weakness, fatigue, 
incoordination, or strength deficit in the left knee.  The 
most recent medical evidence does not reflect that the 
veteran experiences painful motion in conjunction with 
degenerative joint disease of the left knee.  Accordingly, 
there is no basis for the assignment of a separate 10 percent 
evaluation for degenerative joint disease of the left knee 
under Diagnostic Code 5003.  

In summary, for the reasons and bases discussed in detail 
above, the Board has determined that the assignment of an 
evaluation in excess of 10 percent under Diagnostic Code 5257 
is not warranted, nor is a separate 10 percent evaluation for 
degenerative joint disease of the left knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Therefore, the an increased 
evaluation for a left knee disability must be denied.  


ii.  Right Knee

In order for the veteran to be entitled to a higher 
evaluation for a right knee disability under Diagnostic Code 
5257, he must have an impairment which would warrant a 30 
percent disability, specified as severe recurrent subluxation 
or lateral instability.  Upon VA examination conducted in 
November 1997, anterior and posterior drawer signs were 
negative, no joint laxity was noted and McMurray's and 
Lachmann's tests were negative.  During a private examination 
conducted in December 1999, the veteran reported that his 
knees gave out about twice a week, particularly on the right 
side.  However, there was no objective evidence of 
instability, fatigue, or incoordination found.  As noted 
previously, the evidence indicates that the veteran does use 
a knee brace and/or a cane, yet the evidence does not 
document any objective evidence of severe instability or 
subluxation.  Overall, the evidence most nearly comports with 
a finding that the veteran experiences moderate recurrent 
subluxation and lateral instability of the right knee, 
warranting a 20 percent evaluation under Diagnostic Code 
5257. 

As previously indicated, since the veteran's disability is 
rated under Diagnostic Code 5257, a code which is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, pertaining to functional impairment and factors to be 
considered upon evaluation of the joints, respectively, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

X-ray evidence from both November 1997 and December 1999 
indicated that the veteran has degenerative joint disease of 
the right knee.  As discussed above, VAOPGCPREC 23-97 
(7/1/97) held that a claimant who has arthritis and 
instability of the knee may in certain circumstances be rated 
separately under Diagnostic Codes 5003 and 5257.  However, if 
the veteran does not at least meet the criteria for a zero-
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).

A noncompensable rating, a 10 percent rating, and a 20 
percent rating are warranted for limitation of flexion in the 
leg when flexion is limited to 60 degrees, 45 degrees, and 30 
degrees respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).  A noncompensable rating, a 10 percent rating, 
and a 20 percent rating are warranted for limitation of 
extension in the leg when extension is limited to 5 degrees, 
10 degrees, and 15 degrees respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  In this case, the range of 
motion shown upon VA examination of the right knee conducted 
in September 1997 was from to 0 to 110-120 degrees, and upon 
private examination conducted in December 1999 it was 0 to 
125-140 degrees.  The normal range of motion is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II (1999).  The limitation of motion of the right 
knee, as shown upon evaluations conducted in 1997 and 1999, 
does not meet the criteria for a compensable evaluation under 
either Diagnostic Codes 5260 and 5261.  

The Board has also considered whether additional disability 
as contemplated under VAOGCPREC 9-98 and 38 C.F.R. § 4.59 has 
been demonstrated.  See also 38 C.F.R. §§ 4.40, 4.45, and 
Deluca v. Brown, 8 Vet. App. 202 (1995).  With respect to the 
right knee, the recent evidence does reflect that the range 
of motion is limited due to pain.  Upon VA examination 
conducted in November 1997, range of the right knee was 0 to 
110-120 degrees, with complaints of slight pain upon testing.  
A strength deficit was also shown.  In December 1999, range 
of motion of the right knee was 0 to 125 degrees, with a 
notation that motion was limited due to pain from 115 to 140 
degrees.  At that time, the examiner indicated that range of 
motion was limited by pain and weakness, with pain having the 
major functional impact.  Although no fatigue or 
incoordination noted, some strength deficit was identified.  
The Board believes that the findings identified in both 1997 
and 1999, at which times pain upon range of motion testing 
was documented, are indicative of additional disability as 
contemplated under VAOGCPREC 9-98 and 38 C.F.R. § 4.59.  
Accordingly, the assignment of a separate 10 percent 
evaluation under Diagnostic Code 5003 is granted. 

The evidence also reflects that the veteran has a scar on the 
right knee as a result of his 1995 surgery.  The most recent 
medical evidence dated in 1999 reflected that the scar 
measured 12.5 cm and that it was warm, tender and swollen.  
The veteran has also complained of daily knee pain in the 
area of the scar.  Under Diagnostic Code 7804, a 10 percent 
evaluation may be assigned for scars which are superficial, 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (1999).  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.

In this case, the scar resulted from the June 1995 surgical 
repair of a ruptured patellar tendon of the right knee.  In 
turn, this disability and its residuals, including the scar, 
have been included as part of the service connected right 
knee disability.  Moreover, the symptoms attributable to the 
scar meet the criteria for a 10 percent evaluation under 
Diagnostic Code 7804, and this symptomatology does not 
overlap with any currently compensated symptoms.  Therefore, 
the Board finds that the evidence supports the assignment of 
a separate disability rating for a scar of the right knee 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.

In summary, the Board has determined that the assignment of a 
separate 10 percent evaluation for degenerative joint disease 
of the right knee under Diagnostic Code 5003 is warranted, as 
is a separate 10 percent evaluation for a right knee scar 
under Diagnostic Code 7804.  The benefit sought on appeal is 
granted to this extent.



ORDER

A rating in excess of 10 percent for the veteran's left knee 
disability is denied.

A rating in excess of 20 percent for the veteran's right knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is 
denied.

A separate 10 percent evaluation for degenerative joint 
disease of the right knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 is granted, subject to regulations governing the 
payment of monetary awards.

A separate 10 percent evaluation for a right knee scar under 
38 C.F.R. § 4.118, Diagnostic Code 7804 is granted, subject 
to the regulations governing the payment of monetary awards.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

